Exhibit 10.10
 

 


March 15, 2010




MISCOR GROUP, LTD.
LMC TRANSPORT, LLC
1125 S. Walnut
2060 Lakeville Road
South Bend, Indiana  46619
Avon, New York 14414
Attention: Jay Lewis
 





Gentlemen:


MISCOR Group, Ltd., an Indiana corporation (“MISCOR”), Magnetech Industrial
Services, Inc. (“MIS”), an Indiana corporation, HK Engine Components, LLC, an
Indiana limited liability company (“HK”), and American Motive Power, Inc., a
Nevada corporation (“AMP” and together with MISCOR, MIS and HK collectively, the
“Borrowers”), and Wells Fargo Bank, National Association (the “Lender”), are
parties to that certain Credit and Security Agreement dated as of January 14,
2008, as amended (the “Credit Agreement”).  Capitalized terms used herein shall
have the meaning assigned to such terms in the Credit Agreement.


The Borrowers have advised the Lender that they intend to sell the capital stock
of AMP (the “AMP Sale”) in accordance with the terms of that certain AMP Stock
Purchase Agreement dated March 8, 2010, between LMC Transport, LLC (“Purchaser”)
and MISCOR (the “AMP SPA”).  In connection with the AMP Sale, the Borrowers have
requested the Lender’s consent to such sale and a release of all of the Lender’s
security interests in and other liens on or interests in (collectively, the
“Liens”) the assets of AMP (the “Released Borrower”), as well as the capital
stock of AMP and any and all rights pursuant to such stock (the “Specified
Assets”).


Subject to the terms and conditions of this letter, the Lender hereby consents
to the AMP Sale pursuant to the terms of the AMP SPA, and hereby agrees that,
upon Lender’s receipt of a fully executed copy of the AMP SPA and evidence,
satisfactory to the Lender, of Purchaser’s compliance with Article VII
(Deliveries By Purchaser At Closing) of the AMP SPA (i) the Released Borrower
shall be released from all further obligations to the Lender, (ii) the Lender
shall release, terminate and satisfy its Liens in the Specified Assets, and
execute and deliver to or at the direction of the Borrowers such releases,
termination statements or directions to terminate as the Borrowers may
reasonably request, which must be prepared and filed by the Borrowers at the
Borrowers’ sole cost and expense, and (iii) the Lender shall file the UCC
termination and amendment in the forms attached hereto at Exhibit A.  The
Released Borrower hereby acknowledges that the Lender shall have no further
commitments or other obligations to make any loans or other financial
accommodations to or at the request of the Released Borrower or based upon the
assets of the Released Borrower.
 
 
 
 

--------------------------------------------------------------------------------

 
MISCOR Group, Ltd.
LMC Transport, LLC
March 15, 2010
Page 2
 
 
Following the closing of the AMP Sale, all items for payment of Accounts due to
the Released Borrower received in the Borrowers’ lockbox at the Lender (the “WFB
Lockbox”) will be deposited daily, and upon receipt of collected funds, will
(subject to the deduction of fees set forth below) be wire transferred to
Purchaser in accordance with the following instructions:


 
Acct. # [omitted]
 
Routing # [omitted]
       
Name on acct:
American Motive Power, Inc.
       
Name of Bank:
Steuben Trust Company
   
Address: 
11 Megan Drive
   
Geneseo, NY  14454-13347
 
Telephone:
585-243-0380
 
Contact: 
Lynnea Fugle

 
 
at a cost to the Released Borrower of Twelve Dollars ($12.00) per wire, which
shall be withheld by the Lender from such collected funds.  The Lender shall
have no liability to the Released Borrower or Purchaser for any loss or damage
that any of them may claim to have suffered or incurred on account of the
foregoing services provided by the Lender unless caused by the Lender’s gross
negligence or willful misconduct.


Neither this letter, nor any other communication between the Lender and the
Borrowers, shall be deemed to be a waiver, modification, or release of any
Default or Event of Default (as defined in the Credit Agreement) or consent to
any violation of the terms of the Credit Agreement, in each case with respect to
MISCOR, MIS and HK (the “Remaining Borrowers”).


The Remaining Borrowers hereby acknowledge and agree that the Remaining
Borrowers remain liable for all Indebtedness, and that all liens and security
interests of the Lender in the Remaining Borrowers’ assets shall remain in full
force and effect.


Please acknowledge your agreement to the terms of this letter by executing a
copy of the same where indicated below and returning it to the
undersigned.  This letter may be executed in counterparts.


Sincerely,


WELLS FARGO BANK, NATIONAL ASSOCIATION






Daniel J. Manella
Vice President

 
 

--------------------------------------------------------------------------------

 

MISCOR Group, Ltd.
LMC Transport, LLC
March 15, 2010
Page 3
 


Acknowledged and Agreed to
this _____ day of March, 2010.










MISCOR GROUP, LTD., on behalf of itself and the other Remaining Borrowers
       
By:
   
Name:
   
Title:
               
LMC TRANSPORT, LLC
       
By:
   
Name:
   
Title:
   












Signature page to letter of Wells Fargo Bank, National Association to MISCOR
Group, Ltd., and LMC Transport, LLC
 
 

--------------------------------------------------------------------------------

 
 
MISCOR Group, Ltd.
LMC Transport, LLC
March 15, 2010
Page 4



EXHIBIT A




See two (2) UCC-3 Statements attached hereto
 
 
 
 